Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of this 26th day of March, 2013.

BETWEEN:

FAYAZ SULEMAN

(hereinafter the “Executive”)

and

VITRAN CORPORATION INC.

(hereinafter the “Company”)

WHEREAS the Executive has been employed with the Company since May 2003 and is
currently serving the Company in the capacity of Vice-President, Finance and
Chief Financial Officer;

AND WHEREAS it is in the best interests of the Company and the Executive to
enter into this agreement to reflect the Executive’s current employment
arrangements with the Company and additional benefits he will receive in the
event that there is a change of control (as defined below);

NOW THEREFORE IN CONSIDERATION of the mutual covenants and premises contained in
this agreement, the parties hereby agree as follows:

 

1. EMPLOYMENT POSITION

The Executive shall continue to serve the Company in the capacity of
Vice-President, Finance and Chief Financial Officer. The Executive shall report
to the Chief Executive Officer of the Company and shall perform such duties, and
exercise such powers as are incidental to such position and such other duties
and powers as may from time to time be assigned to him by the Chief Executive
Officer of the Company.

The Executive agrees that he shall devote the whole of his time, attention and
ability to the business of the Company insofar as they are directed towards
business interests. He shall competently and faithfully serve the Company and
use his best efforts to promote the interests thereof.



--------------------------------------------------------------------------------

2. COMPENSATION

 

  (a) BASE SALARY

The Executive shall receive a base annual gross salary of CDN$258,000 (the “base
salary”). The base salary shall be payable in accordance with the Company’s
customary payment policy. The base salary shall be subject to annual review by
the Compensation Committee of the Board of Directors of the Company.

 

  (b) BONUS PLAN

The Executive shall be eligible to participate in the Company’s bonus plan for
executives, as the same may be constituted from time to time, with any amounts
which may be payable to the Executive in respect of bonus to be payable at such
time, in such amount and in accordance with such criteria as may be determined
and communicated to the Executive by the Board of Directors or Compensation
Committee of the Company, from time to time.

 

  (c) BENEFITS

The Company will continue to provide the Executive with those benefits made
available by the Company generally to its other comparable senior executives as
the same may change from time to time and all in accordance with the terms
thereof.

 

  (d) CAR ALLOWANCE

The Executive shall be entitled to the continuance of a Company car allowance,
all in accordance with the Company’s policy from time to time regarding car
allowances.

 

  (e) OPTION PLAN

The Executive is eligible to and has participated in the Vitran Corporation Inc.
– Employee Stock Option Plan, approved by the shareholders of the Company on
May 17, 1995, as amended and restated from time to time (the “Stock Option
Plan”) and will continue to be eligible to participate in the Stock Option Plan,
in the manner and to the extent authorized by the Board of Directors of the
Company, in its sole discretion.

 

3. TERM AND TERMINATION

 

  (a) TERM

The Executive shall continue to be employed by the Company for an indefinite
term, until terminated in accordance with the terms of this agreement.

 

- 2 -



--------------------------------------------------------------------------------

  (b) TERMINATION

This agreement and the Executive’s employment shall terminate in the following
events:

 

  (i) by mutual agreement of the parties;

 

  (ii) if the Company has “cause for termination” (as defined in Section 3(c)),
the Company may terminate the Executive forthwith, with no notice or payment in
lieu of notice, subject only to any amount or benefit to which the Executive is
entitled under applicable employment standards legislation in force from time to
time;

 

  (iii) if the Company terminates the Executive without cause for termination,
the Executive shall be entitled to a lump sum amount equivalent to twelve
(12) months’ compensation. The value of one month’s compensation, for the
purposes herein, shall be one-twelfth of the Executive’s annual base salary at
the time the Executive is terminated, plus one-twelfth of the amount of bonus,
if any, paid or payable to the Executive in respect of the fiscal year
immediately preceding the date of termination of the Executive;

 

  (iv) in the event that there is a “change of control” (in the circumstances
set out in paragraph A, paragraph B or paragraph C of the definition of change
of control set out in Section 3(c)), and the Company terminates the Executive
without cause for termination, at any time within 365 days after the effective
date of the change of control, the Company will pay to the Executive a lump sum
amount equivalent to eighteen (18) months’ compensation. The value of one
month’s compensation, for the purposes herein, shall be one-twelfth of the
Executive’s annual base salary at the time the Executive is terminated, plus
one-twelfth of the amount of bonus, if any, paid or payable to the Executive in
respect of the fiscal year immediately preceding the date of termination of the
Executive;

 

  (v) in the event that there is a change of control (in the circumstances set
out in paragraph A or paragraph C of the definition of change of control), and
the Executive resigns from his employment with the Company for any reason, at
any time within 365 days after the effective date of the change of control, the
Company will pay to the Executive a lump sum amount equivalent to eighteen
(18) months’ compensation. The value of one month’s compensation, for the
purposes herein, shall be one-twelfth of the Executive’s annual base salary at
the time the Executive is terminated, plus one-twelfth of the amount of bonus,
if any, paid or payable to the Executive in respect of the fiscal year
immediately preceding the date of termination of the Executive; and

 

  (vi) in the event that there is a change of control (in the circumstances set
out in paragraph B of the definition of change of control), and the Executive
resigns from his employment with the Company for “good reason” (as defined in
Section 3(c)) at any time within 365 days after the effective date of the change
of control, the Company will pay to the Executive a lump sum amount equivalent
to eighteen (18) months’ compensation. The value of one month’s compensation,
for the purposes herein, shall be one-twelfth of the Executive’s annual base
salary at the time the Executive is terminated, plus one-twelfth of the amount
of bonus, if any, paid or payable to the Executive in respect of the fiscal year
immediately preceding the date of termination of the Executive.

 

- 3 -



--------------------------------------------------------------------------------

  (c) DEFINITIONS

For the purposes of this agreement:

a “change of control” means and shall be deemed to have occurred if:

 

  (A) as a result of a takeover bid or other transaction, that in either case is
not supported by a majority of the directors of the Company, any person,
company, association, partnership or any of them singly or under any voting
trust or similar arrangement, has the legal ability to cause to be cast votes
with respect to greater than 50% of the shares of the Company at any meeting of
the shareholders called for the purpose of electing the directors of the
Company; or

 

  (B) as a result of a takeover bid, merger, consolidation or other business
combination, or sale of assets of the Company, that in each case is supported by
a majority of the directors of the Company, the persons who were the directors
of the Company immediately before the transaction, cease to constitute a
majority of the board of directors of the Company either directly, or
indirectly, as a result of the applicable transaction; or

 

  (C) at any time three or more directors, (together or separately), whose
election is opposed by the then majority of the directors of the Company are
elected as directors of the Company;

“cause for termination” means if the Executive commits a criminal offence
involving theft, fraud or dishonesty; and

“good reason” means if there is a material diminution of the Executive’s title,
authority, status, duties or responsibilities.

 

  (d) STOCK OPTIONS

Notwithstanding the provisions of the Stock Option Plan, in the event that the
Executive is terminated pursuant to Section 3(b)(iii), Section 3(b)(iv),
Section 3(b)(v) or Section 3(b)(vi), those options granted to the Executive
under the Stock Option Plan that are unvested as of the date of termination of
the Executive which would have vested: (i) during the twelve (12) months
following the date of termination of the Executive in the case of a termination
pursuant to Section 3(b)(iii); or (ii) during the eighteen (18) months following
the date of termination of the Executive in the case of a termination pursuant
to Section 3(b)(iv), Section 3(b)(v) or Section 3(b)(vi), will in each case
immediately vest and subject to regulatory approval, will be exercisable until
the earlier of: (x) the date that is thirty (30) days following the date of such
termination or such later date as may be determined by the Board of Directors of
the Company, in its sole discretion; and (y) the date of expiration of the term
otherwise applicable to such options under the Stock Option Plan after the date
of termination of the Executive. For greater certainty, for the purposes of this
Section 3(d), the date of termination of the Executive shall be the Executive’s
last day of active employment.

 

- 4 -



--------------------------------------------------------------------------------

  (e) PAYMENTS IN SATISFACTION

The Executive acknowledges and agrees that the payments provided for in this
Section 3 shall be deemed to include any obligation of the Company to provide
notice, pay in lieu of notice and severance pay or any other required payments
or benefits under any applicable employment standards legislation, shall be net
of all applicable deductions and withholdings and shall be in full and final
settlement and satisfaction of any and all claims, demands, actions and suits
whatsoever which the Executive may claim to have against the Company and its
affiliates and their respective officers, directors, employees and their
successors and assigns relating to the Executive’s employment with the Company
and the termination of the Executive and this agreement by the Company. The
Executive further agrees that if requested by the Company, he will execute and
deliver a release in favour of the Company and resignations from any position or
office that he then holds with the Company or with any affiliate, in each case
in a form reasonably acceptable to the Company in exchange for the payments
provided for in this Article 3.

 

4. COVENANTS OF THE EXECUTIVE

 

  (a) CONFIDENTIALITY

All confidential records, material and information, and copies thereof, and any
and all trade secrets concerning the business or affairs of the Company, or any
of its affiliates, obtained by the Executive in the course and by the reason of
his employment shall remain the exclusive property of the Company. During the
Executive’s employment, and at all times thereafter, the Executive shall not
divulge the contents of such confidential records or any of such confidential
information or trade secrets to any person other than to the Company’s qualified
employees and the Executive shall not, following the termination of his
employment hereunder, for any reason use the contents of such confidential
records or other confidential information or trade secrets for any purpose
whatsoever.

 

- 5 -



--------------------------------------------------------------------------------

  (b) NON-SOLICITATION OF EMPLOYEES

The Executive shall not, at any time during a period of one year following the
resignation of the Executive from his employment or following the termination of
his employment by the Company, without the prior written consent of the Company,
either directly or indirectly, on the Executive’s own behalf or on behalf of
others offer employment to or endeavour to entice away from the Company, or any
affiliate thereof, any person who is employed by the Company or any such
affiliate.

 

  (c) NON-SOLICITATION OF CUSTOMERS

Subject to the following sentence, the Executive shall not, at any time during a
period of one year following the resignation of the Executive from his
employment or following the termination of his employment by the Company,
without the prior written consent of the Company, either directly or indirectly,
contact any customers of the Company, or any of its affiliates, for the purpose
of selling to those customers any products or services which are the same as, or
substantially similar to, or competitive with the products and services sold by
the Company or any of its affiliates at such date. For greater certainty, the
restriction in this Section 4(c) shall not apply where the Executive resigns
from his employment, whether prior to or after a change of control, in the
circumstances where the Executive does not receive any compensation from the
Company in connection with such resignation from his employment with the
Company.

 

5. GENERAL CONTRACT PROVISIONS

 

  (a) OTHER ENTITLEMENTS

For the purposes of this agreement, it is agreed that no other notice of
termination or related entitlements, express or implied by law, shall apply,
subject only to subject only to such minimum entitlements as are prescribed by
applicable employment standards legislation.

 

  (b) WITHHOLDING

The payments provided for in this agreement shall be net of all applicable
deductions and withholdings.

 

  (c) SEVERABILITY

In the event that any provisions herein or parts thereof shall be deemed void or
invalid by a court of competent jurisdiction, the remaining provisions or parts
thereof shall be and remain in full force and effect.

 

- 6 -



--------------------------------------------------------------------------------

  (d) WHOLE AGREEMENT

This agreement constitutes and expresses the whole agreement of the parties
hereto with reference to the employment of the Executive by the Company. All
prior agreements, promises, representations, collateral agreements and
understanding relative thereto and not incorporated herein are hereby superseded
and cancelled by this agreement.

 

  (e) SUCCESSORS and ASSIGNS

This agreement shall inure to the benefit of and be binding upon the Executive
and his heirs and personal representatives and the Company and its successors
and assigns. This agreement is personal to the Executive and may not be assigned
by him.

 

  (f) APPLICABLE LAW

This agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.

VITRAN CORPORATION INC.

 

Per:   /s/  RICK E. GAETZ               /s/  FAYAZ SULEMAN          

Name:  Rick Gaetz

Title:  President and CEO

                      FAYAZ SULEMAN

 

 

- 7 -